      Case 4:18-cv-04209 Document 13 Filed on 11/21/19 in TXSD Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 JACORIE HOUSTON,

                           Plaintiff,


                  -v-
                                                    Civil Case Number: 4:18-cv-04209

 AMERICAN CREDIT ACCEPTANCE,
                                                            STIPULATION OF DISMISSAL
                           Defendant.



                                   STIPULATION OF DISMISSAL

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties hereby

stipulate to the Plaintiff’s voluntary dismissal of all claims against Defendant AMERICAN

CREDIT ACCEPTANCE in the above-captioned matter, with prejudice. A proposed Order of

Dismissal is annexed hereto as Exhibit A.

         All parties shall bear their own attorneys’ fees and costs incurred in this action.

Dated:          November 21, 2019

 /s/ Yitzchak Zelman                                  /s/ Reid S. Manley
 Yitzchak Zelman, Esq.                                Reid S. Manley, Esq.
 MARCUS & ZELMAN, LLC                                 BURR FORMAN LLP
 701 Cookman Avenue, Suite 300                        420 North 20th Street, Suite 3400
 Asbury Park, NJ 07712                                Birmingham, AL 35203
 Tel: (732) 695-3282                                  Tel: (205) 458-5439
 Email: yzelman@marcuszelman.com                      Email: rmanley@burr.com

 Attorneys for Plaintiff                              Attorneys for Defendant
 Jacorie Houston                                      American Credit Acceptance
